Exhibit 99.2 OIL STATES INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On May 30, 2014, Oil States International, Inc. (“Oil States” or “the Company”) completed the spin-off of Oil States’ accommodations business, Civeo Corporation (“Civeo”), to the stockholders (the “Spin-Off”). On May 30, 2014 (the “Distribution Date”), the stockholders of record as of the close of business on May 21, 2014 (the “Record Date”) received two shares of Civeo common stock for each share of Oil States common stock held as of the Record Date. After the Distribution Date, Oil States does not own any shares of Civeo common stock and, following such date, does not expect to consolidate the financial results of Civeo for the purpose of its own financial reporting. Prior to the completion of the Spin-Off, Oil States and Civeo entered into a Separation and Distribution Agreement and other agreements that will govern the post-spin relationship. The unaudited pro forma condensed consolidated financial information presented below was derived from Oil States’ historical consolidated financial statements and give effect to the Spin-Off, which will be reported as a discontinued operation. The unaudited pro forma condensed consolidated balance sheet as of March 31, 2014 is presented as if the Spin-Off and related transactions had occurred as of March 31, 2014. The unaudited pro forma condensed consolidated statements of income for the three months ended March 31, 2014 and 2013 and each of the three years ended December 31, 2013 give effect to the Spin-Off and related transactions as if the Spin-Off had occurred as of January 1, 2011. The following unaudited pro forma condensed consolidated financial information should be read in conjunction with our historical financial statements and accompanying notes included in Oil States’ Annual Report on Form 10-K for the year ended December 31, 2013 and our most recent filed Quarterly Report on Form 10-Q for the quarter ended March 31, 2014. The unaudited pro forma condensed consolidated financial information includes pro forma adjustments that are based on the best information available and assumptions that management believes are reasonable, factually supportable and are expected to have a continuing impact to us. The unaudited pro forma condensed consolidated financial information is provided for illustrative and informational purposes only and is not intended to reflect our financial position and results of operations had the Spin-Off occurred as of the dates indicated and is not necessarily indicative of our future financial position and results of operations. The “Historical” columns of the unaudited pro forma condensed consolidated financial information reflect the historical unaudited condensed consolidated statements of income for the three month periods ended March 31, 2014 and 2013, the unaudited consolidated balance sheet as of March 31, 2014 and the audited consolidated statements of income for each of the three years ended December 31, 2013. The Spin-Off of Civeo and Pro Forma Adjustments columns remove all of the assets, liabilities, and results of operations of our accommodations business that comprise Civeo, and give effect to the following items: ● The distribution of Oil States’ net investment in Civeo as a reduction in the Company’s historical consolidated retained earnings. ● The removal from the “Spin-Off of Civeo” column of certain Oil States’ general corporate overhead expenses previously allocated to Civeo that are not specifically related to the Civeo business and do not meet the requirements to be presented as a component of discontinued operations; ● The allocation of interest expense and other financing costs to Civeo related to Oil States’ $966 million aggregate principal amount of Senior Unsecured Notes that were required to be repaid as a result of the Spin-Off on a basis deemed reasonable by Oil States; 1 ● The allocation of interest expense andother financing costs to Civeo related to Oil States’ $966 million aggregate principal amount of Senior Unsecured Notes that were required to be repaid as a result of the Spin-Off on a basis deemed reasonable by Oil States; ● The removal of interest expense, other financing costs and losses on the extinguishment of debt related to the redemption of $966 million of aggregate principal amount of Oil States’ Senior Unsecured Notes not allocated to Civeo reflected as a pro forma adjustment; ● The refinancing of Oil States existing credit facility and an assumed outstanding balance under Oil States’ new revolving credit facility of $182 million, which approximates the amount of borrowings required to redeem the Senior Unsecured Notes (together with available cash on hand and the $750 million cash distribution from Civeo); ● The removal of non-recurring Spin-Off transaction costs; and ● A special cash distribution of $750 million from Civeo in connection with the Spin-Off and the planned use of the cash distribution, along with available cash on hand and borrowings under the new revolving credit facility, to redeem the $966 million aggregate principal amount of Senior Unsecured Notes. Our unaudited pro forma condensed consolidated statements of income do not include adjustments for all of the costs of operating after the Spin-Off, since they are not factually supportable and recurring. Transaction costs that were incurred to effect the Spin-Off of $1.1 million for the three months ended March 31, 2014 and $5.2 million for the year ended December 31, 2013 are reflected as a pro forma adjustment in the unaudited pro forma condensed consolidated statements of income. There are no Spin-Off transaction costs included in the consolidated statements of income for the three months ended March 31, 2013 or the years ended December 31, 2012 and 2011. See the notes to the unaudited pro forma condensed consolidated financial information for a more detailed discussion of these transactions. 2 OIL STATES INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME (In Thousands, Except Per Share Amounts) Three Months Ended March 31, 2014 Historical Spin-Off of Civeo Pro Forma Adjustments Pro Forma Revenues $ 657,982 $ ) $ 405,238 Costs and expenses: Cost of sales and services 415,826 ) 272,317 Selling, general and administrative expenses 56,545 ) 41,409 Depreciation and amortization expense 70,386 ) 30,787 Other operating expense 1,582 ) $ ) (a) 257 544,339 ) ) 344,770 Operating income 113,643 ) 1,147 60,468 Interest expense, net of capitalized interest ) 9,058 6,470 (b) ) Interest income 917 ) 116 Equity in earnings of unconsolidated affiliates 97 - 97 Other income 1,669 ) 1,430 Income from continuing operations before income taxes 99,222 ) 7,617 60,535 Income tax provision ) 8,918 ) (c) ) Net income from continuing operations 71,691 ) 4,956 39,261 Less: Net income from continuing operations attributable to noncontrolling interest 369 ) 13 Net income from continuing operations attributable to Oil States International, Inc. $ 71,322 $ ) $ 4,956 $ 39,248 Net income from continuing operations per share attributable to Oil States International, Inc. common stockholders: Basic $ 1.33 $ 0.73 Diluted $ 1.32 $ 0.72 Weighted average number of common shares outstanding: Basic Diluted See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 3 OIL STATES INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME (In Thousands, Except Per Share Amounts) Three Months Ended March 31, 2013 Historical Spin-Off of Civeo Pro Forma Adjustments Pro Forma Revenues $ 675,527 $ ) $ 378,859 Costs and expenses: Cost of sales and services 418,389 ) 267,941 Selling, general and administrative expenses 50,017 ) 35,137 Depreciation and amortization expense 66,312 ) 25,224 Other operating income ) ) 529,027 ) 326,564 Operating income 146,500 ) 52,295 Interest expense, net of capitalized interest ) 10,035 $ 8,442 (b) ) Interest income 563 ) 137 Equity in losses of unconsolidated affiliates ) - ) Other income 1,072 ) 662 Income from continuing operations before income taxes 127,310 ) 8,442 50,746 Income tax provision ) 19,541 ) (c) ) Net income from continuing operations 93,559 ) 5,492 33,586 Less: Net income from continuing operations attributable to noncontrolling interest 395 ) 17 Net income from continuing operations attributable to Oil States International, Inc. $ 93,164 $ ) $ 5,492 $ 33,569 Net income from continuing operations per share attributable to Oil States International, Inc. common stockholders: Basic $ 1.70 $ 0.61 Diluted $ 1.69 $ 0.61 Weighted average number of common shares outstanding: Basic Diluted See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 4 OIL STATES INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME (In Thousands, Except Per Share Amounts) Year Ended December 31, 2013 Historical Spin-Off of Civeo Pro Forma Adjustments Pro Forma Revenues $ 2,670,163 $ ) $ 1,629,134 Costs and expenses: Cost of sales and services 1,662,710 ) 1,113,094 Selling, general and administrative expenses 214,433 ) 150,967 Depreciation and amortization expense 276,444 ) 109,231 Other operating expense 4,282 $ ) (a) 3,253 2,157,869 ) ) 1,376,545 Operating income 512,294 ) ) 252,589 Interest expense, net of capitalized interest ) 37,072 32,410 (b) ) Loss on extinguishment of debt ) (b) ) Interest income 2,353 ) 627 Equity in losses of unconsolidated affiliates ) 1 ) Other income 5,325 ) 1,574 Income from continuing operations before income taxes 436,341 ) 41,757 245,959 Income tax provision ) 45,632 ) (c) ) Net income from continuing operations 316,349 ) 27,163 157,005 Less: Net income from continuing operations attributable to noncontrolling interest 1,455 ) 19 Net income from continuing operations attributable to Oil States International, Inc. $ 314,894 $ ) $ 27,163 $ 156,986 Net income from continuing operations per share attributable to Oil States International, Inc. common stockholders: Basic $ 5.67 $ 2.82 Diluted $ 5.63 $ 2.81 Weighted average number of common shares outstanding: Basic Diluted See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 5 OIL STATES INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME (In Thousands, Except Per Share Amounts) Year Ended December 31, 2012 Historical Spin-Off of Civeo Pro Forma Adjustments Pro Forma Revenues $ $ ) $ 1,517,719 Costs and expenses: Cost of sales and services 1,606,004 ) 1,053,646 Selling, general and administrative expenses 184,544 ) 125,290 Depreciation and amortization expense 227,792 ) 88,745 Other operating expense 2,590 ) 2,393 2,020,930 ) 1,270,074 Operating income 610,259 ) 247,645 Interest expense, net of capitalized interest ) 28,549 $ 27,581 (b) ) Interest income 1,583 ) 405 Equity in losses of unconsolidated affiliates ) 2 ) Other income 9,272 ) 5,833 Income from continuing operations before income taxes 551,773 ) 27,581 240,674 Income tax provision ) 78,493 ) (c) ) Net income from continuing operations 402,757 ) 17,948 160,518 Less: Net income from continuing operations attributable to noncontrolling interest 1,239 ) 19 Net income from continuing operations attributable to Oil States International, Inc. $ 401,518 $ ) $ 17,948 $ 160,499 Net income from continuing operations per share attributable to Oil States International, Inc. common stockholders: Basic $ 7.58 $ 3.03 Diluted $ 7.25 $ 2.90 Weighted average number of common shares outstanding: Basic Diluted See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 6 OIL STATES INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME (In Thousands, Except Per Share Amounts) Year Ended December 31, 2011 Historical Spin-Off of Civeo Pro Forma Adjustments Pro Forma Revenues $ $ ) $ 1,239,662 Costs and expenses: Cost of sales and services 1,307,430 ) 851,070 Selling, general and administrative expenses 164,433 ) 114,006 Depreciation and amortization expense 186,389 ) 75,684 Other operating expense 1,809 ) 709 1,660,061 ) 1,041,469 Operating income 444,302 ) 198,193 Interest expense, net of capitalized interest ) 19,738 $ 19,216 (b) ) Interest income 1,700 ) 305 Equity in losses of unconsolidated affiliates ) (1 ) ) Other income 3,094 ) 695 Income from continuing operations before income taxes 390,744 ) 19,216 179,794 Income tax provision ) 50,916 ) (c) ) Net income from continuing operations 283,124 ) 12,511 116,385 Less: Net income from continuing operations attributable to noncontrolling interest 969 ) 43 Net income from continuing operations attributable to Oil States International, Inc. $ 282,155 $ ) $ 12,511 $ 116,342 Net income from continuing operations per share attributable to Oil States International, Inc. common stockholders: Basic $ 5.51 $ 2.27 Diluted $ 5.13 $ 2.12 Weighted average number of common shares outstanding: Basic Diluted See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 7 OIL STATES INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET (In Thousands) At March 31, 2014 Historical Spin-Off of Civeo Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ 454,873 $ ) $ 750,000 (d) $ 54,559 ) (e) 182,404 (e) ) (f) Accounts receivable, net 631,025 ) 448,815 Inventories, net 271,378 ) 248,635 Prepaid expenses and other current assets 42,176 ) 2,288 (g) 30,456 Total current assets 1,399,452 ) ) 782,465 Property, plant, and equipment, net 1,938,283 ) 587,414 Goodwill, net 519,766 ) 252,308 Other intangible assets, net 132,195 ) 55,608 Other noncurrent assets 56,391 ) ) (e) 23,101 ) (f) 3,800 (f) 3,986 (g) Total assets $ 4,046,087 $ ) $ ) $ 1,700,896 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 152,153 $ ) $ 97,339 Accrued liabilities 98,514 ) $ ) (e) 61,743 Income taxes 25,417 2,288 (g) Current portion of long-term debt and capitalized leases 529 - 529 Deferred revenue 53,388 ) 32,706 Other current liabilities 14,102 ) 13,870 Total current liabilities 344,103 ) ) Long-term debt and capitalized leases 972,562 - ) (e) 188,966 182,404 (e) Deferred income taxes 115,931 ) 3,986 (g) 32,878 Other noncurrent liabilities 40,762 ) 16,491 Total liabilities 1,473,358 ) ) Stockholders’ equity: Oil States International, Inc. stockholders’ equity: Common stock, $.01 par value, 200,000,000 shares authorized, 59,478,369 shares issued and 53,050,411 shares outstanding 595 - 595 Additional paid-in capital 651,643 - 651,643 Retained earnings 2,391,957 ) 652,701 (h) Accumulated other comprehensive loss ) ) Common stock held in treasury at cost, 6,427,958 shares ) - ) Total Oil States International, Inc. stockholders’ equity 2,570,548 ) 652,701 Noncontrolling interest 2,181 ) 179 Total stockholders’ equity 2,572,729 ) 652,701 Total liabilities and stockholders’ equity $ 4,046,087 $ ) $ ) $ 1,700,896 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 8 OIL STATES INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION (a) Represents the removal of non-recurring Spin-Off transaction costs. Costs incurred of $1.1 million and $5.2 million for the quarter ended March 31, 2014 and the year ended December 31, 2013, respectively, primarily related to legal and accounting costs. (b) Represents the adjustment to interest expense for (1) the removal of interest expense, other financing costs and losses on the extinguishment of debt under the Company’s previously existing credit facility and of the Company’s Senior Unsecured Notes retired as a result of the Spin-Off and (2) the addition of interest expense and other financing costs related to the refinancing of the Company’s existing credit facility and an assumed outstanding balance under the new revolving credit facility of $182.4 million, which approximates the amount of borrowings required together with available cash on hand and the $750 million distribution from Civeo to redeem the Senior Unsecured Notes. The addition of interest expense described in (2) above was calculated assuming an annual interest rate of 1.7% on the assumed outstanding balance under the new revolving credit facility of $182.4 million. The interest rate for pro forma purposes is based on the rate effective under Oil States’ new revolving credit facility. A one-eighth percent change in assumed interest rates for our assumed outstanding balance under the new revolving facility would have a pro forma impact of $0.2 million annually. The components of the adjustment to interest expense for each period presented are listed below (in thousands): Three Months Ended March 31, Year Ended December 31, Reduction (increase) in interest expense, other financing costs and losses on the extinguishment of debt related to: Repayment of Senior Unsecured Notes $ 6,732 $ 7,523 $ 30,161 $ 20,122 $ 10,424 Refinancing of Oil States' existing credit facility 1,196 2,417 8,212 13,306 14,483 Assumed borrowings under new revolvingcredit facility ) $ 6,470 $ 8,442 $ 32,410 $ 27,581 $ 19,216 (c) Represents the tax effect of pro forma adjustments to income from continuing operations before income taxes using a statutory rate of 35% for all periods. (d) Represents the receipt by the Company of a special cash distribution of $750 million from Civeo in connection with the Spin-Off. (e) Oil States used the $750 million cash distribution from Civeo along with available cash on handand borrowings under the Company’s new revolving credit facility to repay $966 million aggregate principal amount of Senior Unsecured Notes at a redemption price of 108.41% of the principal amount thereof, plus accrued and unpaid interest. The adjustments assume a March 31, 2014 redemption date and reflect a reduction in: (1) cash of $1.1 billion, which is comprised of $966 million aggregate principal amount, $17.0 million of accrued and unpaid interest and an $81.2 million redemption premium, (2) other assets of $12.0 million to write-off unamortized debt issuance costs, (3) other current liabilities of $17.0 million for the payment of accrued and unpaid interest at March 31, 2014, and (4) debt of $966 million related to the aggregate principal amount of the Senior Unsecured Notes. The adjustments also reflect an increase in cash and debt of $182.4 million related to the assumed amount of borrowings under the new revolving credit facility. The Company expects to recognize a loss on the extinguishment of debt related to the $81.2 million redemption premium and the $12.0 million write-off of unamortized debt issuance costs . (f) Represents thewrite-off of $4.1 million in unamortized debt issuance costs related to the Company’s existing credit facility and payment of $3.8 million in estimated debt issuance costs related to thenew revolving credit facility. (g) Represents adjustments to reclassify current and deferred income tax balances retained by the Company due to the netting of assets and liabilities within a single tax jurisdiction. (h) Stockholders’ equity was adjusted as a result of adjustments (d) through (f). 9
